Citation Nr: 1816472	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for mild degenerative changes of the right lateral joint space narrowing with a 1 cm calcified density in the anterior intercondylar notch of the right knee (hereafter "right knee disability).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Army from September 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In December 2011, the Veteran timely appealed the denial of the initial 10 percent disability rating for the right knee, and denial of service connection for a left knee disorder.

In March 2017, the Board remanded the claims for further development.  In August 2017, the Board denied the Veteran's service connection claim for left knee disability, and remanded the claim for an initial increased rating for right knee disability for a new VA examination.  A copy of the November 2017 examination report has been associated with the claims file and reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that the Veteran is provided with an adequate VA examination. 

As noted above, the Board remanded the case in August 2017, in order to provide the Veteran with another VA examination.  The examiner was asked to report in detail all signs and symptoms necessary for rating the Veteran' right knee disability.  The examiner was further instructed to report in detail all current functional impairment from the Veteran's right knee disability, to include any impact on occupational functioning.  The Board also asked the examiner to test the joint for pain on both active and passive motion, in weight bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  If for any reason the examiner was unable to conduct the required testing or concluded that the required testing is not necessary, the examiner was to provide an explanation.

In November 2017, the Veteran underwent a VA examination, where the examiner indicated that there was no additional functional loss after repetitive use testing, though, the examiner noted that the Veteran was not examined immediately after repetitive use over time, and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss over time.  The examiner further noted that pain limited functional ability with repeated use over time, but it was not possible to describe such loss in terms of range of motion without mere speculation.  The examiner noted the same with regards to flare-ups, determining that the examination was not done during a flare-up, and therefore the additional loss in terms of ROM cannot be reported without speculation.  The examiner reported that there was objective evidence of pain on active and passive motion resulting in functional loss, and pain during nonweight-bearing use. 

The Board finds inadequacies in the November 2017 examination report.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, because the Veteran was not examined following repeated use over time.  Regarding repetitive motion, the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up, because the Veteran was not examined during a flare-up.   Similarly, the examiner found that the examination was neither medically consistent nor inconsistent with the Veteran's statements regarding repetitive use and flare-ups.  

Notably, the examiner did not use the information provided by the Veteran or obtain additional information from the Veteran or the treatment records such as the frequency, duration, characteristics, severity, or functional loss with repetitive use or during flare-ups.  The Court of Appeals for Veterans Claims, in a recent precedential opinion, held that "before the Board can accept an examiner's statement that an opinion cannot be provided without resorting to speculation, it must be clear that this is predicated on a lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner."  See Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  Therefore, a new examination must be obtained before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding relevant VA and private treatment records are associated with the claims file.

2.  Then, provide the Veteran with a VA examination to identify the severity of his right knee disability.  The claims file must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.

After a thorough review of the record and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Elicit from the Veteran all signs and symptoms of his right knee disability.  **In doing so, also obtain information from the Veteran (and the treatment records) as to the frequency, duration, characteristics, severity, or functional loss with any repetitive use or during any flare-ups. 

(b) Full range of motion testing must be performed where possible.  The joints involved should be tested, including for pain, in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If pain is found during the examination, the examiner should note when the pain begins. 

(c) In assessing functional loss, flare-ups and increased functional loss on repetitive use must be considered.  The examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess 
fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion, including impact on occupational functioning. 

**If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017). 

A complete rationale should be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




